ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the prior art made of record does not teach a portable vehicle charging system, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-7, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
each of the signals having a unique duty cycle that corresponds to a predetermined charging current to be used during a charging event;
a global positioning system (GPS) module configured to output GPS data indicative of a location of the portable vehicle-charging system; and
a controller programmed to:
receive the GPS data to determine the location of the portable vehicle-charging system, and
command the control-pilot circuit to generate the one of the signals corresponding to the location so that the vehicle charges according to a corresponding one of the charging currents that is compatible with a power grid of the location.

4.         With respect to claim 8-17, the prior art made of record fails to teach the combination of steps recited in claim 8, including the following particular combination of steps as recited in claim 8, as follows:
in response to the portable vehicle-charging system being in a first location with an associated power grid having a first current rating, command the control-pilot circuit to generate a first signal that includes a charging-current parameter equal to the first current rating, and
in response to the portable vehicle-charging system being in a second location with another associated power grid having a second current rating that is different than the first current rating, command the control-pilot circuit to generate a second signal that includes a charging-current parameter equal to the second current rating

5.         With respect to claim 18-20, the prior art made of record fails to teach the combination of steps recited in claim 18, including the following particular combination of steps as recited in claim 18, as follows:
in response to the portable vehicle-charging system being in a first location having a first power grid, output a first charging-current parameter to a vehicle that is indicative of a current rating of the first power grid; and
in response to the portable vehicle-charging system being in a second location having a second power grid with a different current rating than the first power grid, output a second charging-current parameter to a vehicle that is indicative of a current rating of the second power grid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851